DETAILED ACTION
This office action is in response to the amendment filed on 03/09/2022.  Claims 1, 18, 19 and 20 have been amended, claim 21 has been added and claim 4 is cancelled. Claims 1, 2, 3 and 5-21 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 1-4, filed on 03/09/2022, with respect to claims 1-3 and 5-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of 1-3 and 5-20 has been withdrawn. 

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: The instant invention is related to management of syntax flags with respect chroma formats.
Prior art:

Zhao (US 10,944,976)

	The closest prior art Morigami, paragraphs 346-347 discloses the image encoding device 100 transmits scaling_list_pred_matrix_id_delta when the chroma format is not monochrome, and does not transmit scaling_list_pred_matrix_id_delta when the chroma format is monochrome in accordance with the syntax i.e. of the region which is a picture or a slice.
	Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or combination, the features are: “chroma scaling process applied to a chroma residue in which a scaling coefficient is derived based on reconstructed luma samples, wherein the one or more first syntax flags are absent in the bitstream in case the chroma format is 4:0:0”.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. Claims 1, 2, 3 and 5-21are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481